Citation Nr: 1315361	
Decision Date: 05/09/13    Archive Date: 05/15/13

DOCKET NO.  06-10 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of skin cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from February 1942 to January 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2007, the Veteran presented testimony at Travel Board hearing.  A transcript of the hearing is in the claims file.  

In February 2008, May 2010, July 2011 and July 2012, the Board remanded the matter on appeal for further evidentiary development.  

In February 2013, the Board requested an opinion from a medical specialist at the Veterans Health Administration (VHA).  A report dated in April 2013 containing a medical opinion by a VHA dermatologist was received and has been associated with the claims file. The Veteran's claim was subsequently returned to the Board.
  
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Resolving doubt in the Veteran's favor, a skin disability, to include basal cell carcinoma, actinic keratosis and squamous cell carcinoma is related to service. 


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, a skin disability, to include basal cell carcinoma, actinic keratosis and squamous cell carcinoma was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In the decision below, the Board has granted the Veteran's claim for service connection, and therefore the benefit sought on appeal has been granted in full.  Accordingly, regardless of whether the requirements of the VCAA have been met in this case, no harm or prejudice to the appellant has resulted.  See Conway v. Principi, 353 F.3d 1369, 1375 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 121-22 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Analysis 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran contends that he developed skin cancer from sun exposure during his service in World War II.  Specifically, he states that he served for two years in the Pacific where he was constantly exposed to the tropical sun without any protection.  After service, he stated that he joined the fire department and had an average amount of sun exposure.

The Veteran's service treatment records are absent for complaints, treatment or diagnosis of skin cancer.

The Veteran reports that he initially noticed a pimple in his left ear during service but it didn't give him any trouble and he didn't receive treatment for it.  Shortly after discharge from service, the pimple began to bleed and he was diagnosed with basal cell carcinoma of the left ear.  He reported that he spent two to three days in the hospital and the cancer was removed; however, due to the length of time since he received treatment for the carcinoma of the left ear, the records for that treatment are not available.   Specifically, he reported that he was operated on his left ear at the Albert Einstein Hospital in New York by Dr. M. Lewin, a plastic surgeon.      

Post-service medical evidence contains diagnoses of basal cell carcinoma in the Veteran's left ear canal, left temple, and nasal dorsum spanning from 2003 to 2007.  More currently, a June 2010 pathology report reveals a diagnosis of basal carcinoma, nodular type in the right lateral sidewall.  A September 2010 pathology report reveals diagnoses of sebaceous adenoma, right cheek, and squamous cell carcinoma in situ, keratotic type, left nose.  Other skin disorder documented in the claims file include actinic keratosis and seb keratosis.

The Veteran was afforded a VA examination in January 2010.  Physical examination revealed a three to four millimeter hyperpigmented papule on the left neck consistent with sebhorrheic keratosis.  The left ear canal had positive evidence of surgery but no new evidence of cancer.  The diagnosis was no clinical evidence of skin cancer.  The examiner concluded that because no clinical evidence of skin cancer was found, no opinion was needed.

In January 2012, the VA examiner concluded that it was less likely that the Veteran's actinic keratosis, basal cell carcinoma and squamous cell carcinoma are the result of an injury or event in service, to include sun exposure during his period of service from February 1942 to January 1946.  The VA opinion was based on the assumption by the examiner that the Veteran was a supply technician in service and did not have much sun exposure in service.  

The claims folder was returned to the same VA examiner in August 2012 for further opinion that would take into account the Veteran's testimony and written statements describing his exposure in the sun.  In August 2012, the examiner simply concluded that new records were reviewed in addition to the statements from the Veteran and that the opinion remains the same as the one provided in January 2012.  

The Board determined that the VA medical opinions did not take into account the Veteran's testimony and written statements describing his exposure in the sun, particularly during his two years stationed in the South Pacific.  The Veteran was noted to be competent to attest to factual matters which he had first-hand knowledge, e.g., sun exposure.  As a result, in February 2013, the Board asked for a VA Health Administration (VHA) opinion by a dermatologist with regard to the Veteran's skin disability claim.  
  
In a November 2012, an opinion from a VA dermatologist was obtained.  The VA dermatologist felt that this case should be focused on the findings involving the left ear as the primary evidence of sun exposure and causality with the Veteran's resulting skin cancers.  The VA dermatologist stated that if it is accepted that the Veteran had a "pimple" associated with bleeding in his left ear during service and was diagnosed with basal cell carcinoma in his left ear immediately after discharge, then his ongoing left ear basal cell cancers excised in 2003-2004 represent recurrent disease.  The VA dermatologist noted that unfortunately there is no actual documentation of the Veteran's initial treatment and diagnosis dating back to the late 1940s.  However, the VA dermatologist also noted that the Veteran's clarity regarding the name of the plastic surgeon and hospital where his surgery was performed to be compelling evidence that he did have some procedure in this ear at that time.  Thus, the VA dermatologist concluded that it is at least as likely as not that the Veteran's skin disorder documented in the claims file, including basal cell carcinoma of the left ear canal, actinic keratosis and squamous cell carcinoma, are the result of an event or injury in service, including the Veteran's described sun exposure.  On the other hand, the VA dermatologist stated that there is no evidence to suggest that sebaceous cysts and sebhorric keratosis are the result of sun exposure and concluded that it is not at least as likely as not that sebaceous cysts and seborrheic keratosis are the result of an event or injury in service, including the Veteran's described sun exposure.   

The Board notes that VA medical opinions of record do not take into consideration the Veteran's testimony and written statements of sun exposure during service; however, the Veteran is competent to report of such exposure.  Moreover, the Veteran has provided a detailed account of having a pimple in his left ear during service and of the name of the hospital and surgeon who treated him for basal cell carcinoma shortly after his discharge from service.  The Veteran's statements have been consistent and the Board has no reason to doubt the veracity of his statements.  The April 2013 VHA specialist has linked the Veteran's skin disability, to include basal cell carcinoma, actinic keratosis, and squamous cell carcinoma, to his active military service based on his competent reports of sun exposure and detailed account of post-service treatment for skin cancer.  The Board considers the April 2013 VHA opinion to be probative and persuasive evidence with regard to the etiology of the Veteran's skin disability, presenting competent medical conclusions and analysis informed by a review of the claims file.  Moreover, the Board finds that there has been adequate development of the evidence and that the evidence is in relative equipoise concerning service connection for a skin disability, to include basal cell carcinoma, actinic keratosis and squamous cell carcinoma.  Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that service connection is warranted for the Veteran's skin disability, to include basal cell carcinoma, actinic keratosis and squamous cell carcinoma.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   










ORDER

Service connection for a skin disability, to include basal cell carcinoma, actinic keratosis and squamous cell carcinoma is granted.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


